                          United States District Court
                        Western District of North Carolina
                               Statesville Division

          Gary D. Gochie,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               5:18-cv-00148-FDW
                                      )
                 vs.                  )
                                      )
          Ken Beaver, el al,          )
                                      )
            Defendant(s).

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 25, 2019 Order.

                                               October 25, 2019
